Citation Nr: 0609857	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-11 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to October 11, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the VA 
Regional Office (RO) in New Orleans, Louisiana, which granted 
service connection for PTSD, effective October 11, 2002.  The 
veteran appealed that decision with respect to the effective 
date. 

The veteran testified at a personal hearing held before the 
undersigned Veterans Law Judge in August 2005.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  On May 22, 2001, the RO received the veteran's claim for 
service connection for PTSD. 

3.  The RO denied the veteran's claim for service connection 
for PTSD in a September 2001 rating decision.

4.  The RO's letter dated on October 23, 2001, notifying the 
veteran of the September 2001 rating decision and of his 
appellate rights, was not sent to the veteran's correct 
address as listed in his May 2001 claim.   

5.  On November 14, 2002, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran, indicating 
that he wished to reopen his claim for service connection for 
PTSD.

6.  The veteran was first diagnosed with PTSD in a VA 
outpatient treatment record dated on October 11, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to October 11, 2002, 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West Supp. 
2005); 38 C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date prior to October 11, 
2002, for the grant of service connection for PTSD.  In the 
interest of clarity, the Board will initially discuss whether 
this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  

I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision dated 
in May 2003, a statement of the case (SOC) issued in February 
2004, a supplemental statement of the case (SSOC) issued in 
October 2004, as well as a letter by the RO dated in April 
2003.  As a whole, these documents essentially satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim for an earlier effective 
date.  The RO also provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for PTSD, but 
was not provided with notice of the type of evidence 
necessary to establish an earlier effective date for that 
award.  Despite the inadequate notice, there is no legal 
basis to assign an effective date prior to October 11, 2002.  
In other words, the essential fairness of the adjudication 
process has not been affected by the notice error.  See 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005).  The Board 
also finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The Board 
finds that the RO fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal which could 
be construed as an informal claim concerning service 
connection for PTSD, as the RO obtained all relevant medical 
records identified by the veteran and his representative.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran claims that he is entitled to an effective date 
earlier than October 11, 2002, for the grant of service 
connection for PTSD.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim. 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  See 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002); 38 
C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought. An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, the veteran first filed a claim for service 
connection for PTSD on May 22, 2001.  The RO denied the 
veteran's claim in a September 2001 rating decision on the 
basis there was no evidence that the veteran had been 
diagnosed with PTSD.  The RO attempted to notify the veteran 
of its September 2001 decision and of his appellate rights in 
a letter dated on October 23, 2001.  However, it appears that 
this letter was not sent to the veteran's correct address as 
listed on his May 2001 claim although the Board does note 
that in later correspondence received in February 2002, the 
veteran did report the earlier address as his current one.  
Nonetheless because it appears that the October 2001 notice 
letter was not sent to the veteran's address of record at the 
time, the Board finds that the September 2001 decision is not 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Accordingly, the Board need not address the veteran's 
contentions regarding documents either dated or received by 
VA subsequent to that date which he asserts should be 
construed as claims.

On November 14, 2002, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran indicating 
that he wished to reopen his claim for service connection for 
PTSD.  The veteran also submitted VA outpatient treatment 
records, one of which dated on October 11, 2002, listed a 
diagnosis of PTSD.

In a May 2003 rating decision, the RO granted service 
connection for PTSD, effective October 11, 2002, the dated on 
which the veteran was first diagnosed with PTSD.  The veteran 
appealed that decision with respect to the effective date.  
He argues that the date of claim is May 22, 2001, because he 
was never notified of the September 2001 rating decision.  
Therefore, he claims that the effective date should be May 
22, 2001.

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than October 11, 2002, the 
date the veteran was first diagnosed with PTSD.  The Board 
agrees with the veteran that the date of claim in this case 
is May 22, 2001, as the veteran never received proper notice 
of the September 2001 rating decision.  However, VA 
regulation provides that the effective date will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(b)(2)(i).  In this case, 
although the date of claim is May 22, 2001, the veteran was 
first diagnosed with PTSD on October 11, 2002, which is the 
date entitlement arose.  Thus, the veteran is not entitled to 
an effective date earlier than October 11, 2002.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to October 11, 2002, for the grant of service 
connection for PTSD.  In reaching this decision, the Board 
has considered the doctrine of reasonable doubt.  However, 
because the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).  Hence, the appeal is denied.


ORDER

An effective date prior to October 11, 2002, for the grant of 
service connection for PTSD is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


